DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-16 and 18-22 have been allowed because the prior art of record fails to disclose either singly or in combination the claimed trocar device.
The closest prior art of record is Zeiner (EP 1671597B1, hereinafter "Zeiner") and Okoniewski et al (WO 2016/186905 A1, hereinafter "Okoniewski").
However, these references do not disclose the device as claimed.
Regarding independent claims 1, 11 and 18, the closest prior art of record fails to teach among all the limitations or render obvious each sheet of the set of sheets comprising a half-circle portion with a first arc length and an arc portion with a second arc length, wherein the half-circle portion of each sheet connects to the arc portion of each sheet along a straight line with a length equal to two times the first arc length; and wherein, when the set of sheets is arranged circularly, outer perimeters of the arc portions together form an outer circle with a radius equal to the first arc length plus the second arc length.
Zeiner does not appear to disclose the limitation above. Although Zeiner discloses a sheet with a half-circle portion with a first arc length, Zeiner does not appear to disclose an arc portion with a second arc length, wherein the half-circle portion of each sheet connects to the arc portion of each sheet along a straight line with a length 
The arc portion disclosed in Applicant’s invention corresponds to element 324 in Fig. 3A. But in contrast to the Applicant’s invention, Zeiner discloses a flat edge instead of an arc portion. Further, even assuming that Zeiner discloses an arc portion (for instance, a step-down portion away from peripheral edge 28) this arc portion would not connect to the arc portion of each sheet along a straight line with a length equal to two times the first arc length, nor would the outer perimeters of the arc portions together form an outer circle with a radius equal to the first arc length plus the second arc length.
Further, Okoniewski does not appear to disclose the limitation above. Although Okoniewski discloses a sheet with a half-circle portion with a first arc length, and appears to disclose a second arc portion with a second arc length (such as an arc portion which in part defines an orifice 2144’ (see Fig. 2), and appears to disclose that the half-circle portion is connected to the arc portion by a straight line (for instance, the edge of each half-circle portion that defines slits 2152’), Okoniewski does not disclose that the straight line has a length equal to two times the first arc length. Rather, the straight line would be much greater than two times the first arc length as shown. Further, Okoniewski does not appear to disclose that when the sheets are arranged circularly, the outer perimeters of the arc portions together form an outer circle with a radius equal to the first arc length plus the second arc length.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
02/17/2022